Exhibit 10.75
*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
CONFIDENTIAL
AMENDED AND RESTATED SETTLEMENT AGREEMENT
     THIS AMENDED AND RESTATED SETTLEMENT AGREEMENT (this “Agreement”) dated as
of November 13, 2009 (the “Effective Date”) is entered into between Medicis
Pharmaceutical Corporation, a Delaware corporation with offices located at 7720
North Dobson Road, Scottsdale, Arizona 85256 on behalf of itself and its
Affiliates (collectively, “Medicis”), and Barr Laboratories, Inc. (a wholly
owned subsidiary of Teva Pharmaceuticals USA, Inc. (“Teva USA”)), a Delaware
corporation with offices located at 225 Summit Avenue, Montvale, NJ 07645 on
behalf of itself and its Affiliates (collectively, “Teva”).
     WHEREAS, Medicis and Teva entered into that certain Settlement Agreement
(the “Original Agreement”) effective as of March 18, 2009 (the “Original
Effective Date”);
     WHEREAS, Medicis and Teva desire to amend and restate the Original
Agreement as set forth in this Agreement;
     WHEREAS, Medicis is the owner of the Patent Rights (as defined below);
     WHEREAS, Teva filed and owns the ANDA (as defined below) and has
manufactured and sold Generic Product (as defined below) without authorization
from Medicis, which manufacture, use, sale, offer for sale, importation and
distribution infringes or induces the infringement of one or more of the Patent
Rights; and
     WHEREAS, in consideration for Teva’s agreement to immediately cease
manufacturing, using, selling, offering for sale, importing and distributing
Generic Product and stipulate to the validity of the Patent Rights, Medicis
agreed to release Teva from liability arising from the manufacture and
distribution of the Generic Product prior to the Original Effective Date, all on
the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Medicis and Teva
hereby agree that the Original Agreement is amended and restated in its entirety
as follows:
     1. DEFINITIONS.
          1.1 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity. An entity shall be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever. For
clarity, Teva USA hereby represents as of the Effective Date that Barr
Laboratories, Inc. is an Affiliate of Teva USA.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          1.2 “AG Date” means the earlier of:
               (a) November ***, 2011;
               (b) ***; or
               (c) ***
          1.3 “ANDA” means the Abbreviated New Drug Application #65-485 and any
supplements or amendments thereto.
          1.4 “Calendar Quarter” means the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 and
December 31.
          1.5 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
          1.6 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed by the disclosing party to the receiving party pursuant to this
Agreement, orally or in written, electronic or tangible form, or otherwise
obtained by the receiving party through observation or examination of the
disclosing party’s operations. Confidential Information includes, but is not
limited to, information about the disclosing party’s financial condition and
projections; business, marketing or strategic plans; sales information, customer
lists; price lists; databases; trade secrets; product prototypes and designs;
techniques, formulae, algorithms and other non-public process information.
Notwithstanding the foregoing, Confidential Information of a party shall not
include that portion of such materials, information and data that, and only to
the extent, the recipient can establish by written documentation: (a) is known
to the recipient as evidenced by its written records before receipt thereof from
the disclosing party, (b) is disclosed to the recipient free of confidentiality
obligations by a Third Party who has the right to make such disclosure without
obligations of confidentiality, (c) is or becomes part of the public domain
through no fault of the recipient, or (d) the recipient can reasonably establish
is independently developed by persons on behalf of recipient without the use of
the information disclosed by the disclosing party.
          1.7 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
          1.8 “Generic Product” means, ***.
          1.9 [Reserved].
          1.10 “Patent Rights” means (a) the patents and patent applications
listed on Exhibit A to this Agreement, (b) ***; (c) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications described in clauses (a) and (b) above or the
patent applications that resulted in the patents described in clauses (a) and
(b)

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
above, and (d) all patents that have issued or in the future issue from any of
the foregoing patent applications, including utility, model and design patents
and certificates of invention, together with any reissues, renewals, extensions
or additions thereto.
          1.11 “Solodyn Products” means the Solodyn® products listed on
Exhibit B.
          1.12 “Third Party” means any person or entity other than Medicis or
Teva.
     2. RELEASE; PERMANENT INJUNCTION; LICENSE.
          2.1 Releases. Teva represents and warrants that, as of the Original
Effective Date, it has only distributed in the United States those units of
Generic Product without authorization from Medicis as set forth on Schedule A
(the “Distributed Quantities”), and the Distributed Quantities are the only
infringements of the Patent Rights by Teva with respect to the sale or offer for
sale of Generic Product in the United States. In consideration for the covenants
set forth in this Agreement, and in reliance on the representation and warranty
in the preceding sentence, Medicis hereby as of the Original Effective Date (on
behalf of itself, the Medicis Indemnified Parties, and their predecessors,
successors and assigns) irrevocably releases Teva (and the Teva Indemnified
Parties, and their predecessors, successors, assigns, suppliers, purchasers,
customers and patients) from all claims and other Losses arising from the
manufacture, use, sale, offer for sale, importation or distribution of Generic
Product prior to the Original Effective Date (including, without limitation,
infringement or induced infringement of any of the Patent Rights by any of such
activities or by filing the ANDA).
          2.2 Prior to AG Date. Commencing on the Original Effective Date and
continuing until the occurrence of the AG Date, Teva shall not, and shall not
directly or indirectly encourage or assist any Third Party, on a voluntary
basis, to develop, make, use, sell, offer for sale, distribute, import or
otherwise commercialize any Generic Product in the United States, except as
expressly permitted by the terms of this Agreement.
          2.3 Validity of Patent Rights. Teva hereby admits that the claims of
the Patent Rights are valid and enforceable. Teva hereby admits that the making,
using, offering to sell, selling, importation and/or distribution into the
United States of a Generic Product is covered by one or more claims of *** under
35 U.S.C. § 271. The foregoing admission shall be binding on Teva and admissible
against Teva in any dispute or litigation between the parties regarding the
Patent Rights, and Teva will not challenge any such admission. Teva agrees that
from the Effective Date forward, Teva shall not assist any Third Party in an
action to invalidate or render unenforceable any of the Patent Rights, except to
the extent required by court order or other applicable law. This Section 2.3
(including, without limitation, those admissions regarding validity and
enforceability) shall apply only to Generic Products (and no other products),
and further shall apply only in the United States.
          2.4 Consent Judgment for Permanent Injunction. Upon the Original
Effective Date, Medicis and Teva have caused to be completed, executed and filed
with the United States District Court for the District of Delaware (the “Court”)
a Consent Judgment and Permanent Injunction in the form attached hereto as
Exhibit C, and Medicis, with Teva’s agreement, has moved for the entry of the
Consent Judgment and Permanent Injunction by such Court.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          2.5 License Grant.
               2.5.1 Medicis hereby grants to Teva a non-exclusive license under
the Patent Rights to make, have made (solely as set forth below), use, sell,
offer for sale and import Generic Product in or for the United States (where
“United States” for purposes of this Agreement shall include its territories and
possessions, including, without limitation, the District of Columbia and the
Commonwealth of Puerto Rico (but excluding direct sales of Generic Product into
the Commonwealth of Puerto Rico)) from and after the AG Date (and before the AG
Date for reasonable commercial preparation as contemplated by Section 2.5.2).
Neither party shall enter into any agreement in conflict with any provisions of
this Agreement. Teva will have the right to grant sublicenses under the licenses
granted in this Section 2.5.1 solely for its suppliers to make Generic Product
(and for clarity API therefor) for sale only to Teva.
               2.5.2 ***
               2.5.3 In exchange for the license rights granted in this
Section 2.5, Teva agrees that (a) during the term of this Agreement, Teva shall
not make, use, sell, offer for sale, import or distribute a Generic Product in
the United States except for Generic Product in accordance with the terms of
this Agreement, and (b) in the case of an early termination of this Agreement by
Medicis because of a material, uncured breach by Teva, and continuing until the
expiration of the last to expire of any valid and enforceable Patent Rights
covering Generic Product, Teva shall not make, use, sell, offer for sale, import
or distribute a Generic Product in the United States.
               2.5.4 Teva shall pay to Medicis on a quarterly basis for any
Generic Product sold after the AG Date (and, for clarity, not including any of
the Distributed Quantities for which no payments will be owed Medicis): *** of
all Gross Profit resulting from sales of Generic Product made by Teva within ***
of the AG Date (the “Payment Period”) and covered by a valid, issued and
enforceable unexpired Patent Right licensed to Teva under this Agreement, ***.
               2.5.5 For the *** period following the expiration of Teva’s
obligations to make royalty payments hereunder, Teva shall permit an independent
auditor selected by Medicis, familiar with the generic pharmaceutical industry
and reasonably acceptable to Teva, to have access, (i) during normal business
hours, (ii) upon reasonable prior notice (not more often than *** in any
Calendar Year) and (iii) such access not to unreasonably interfere with the
day-to-day operations of Teva, to those books and records maintained by Teva
necessary for Medicis to verify the accuracy of Teva’s calculation of any Net
Sales, and/or Gross Profit; provided that no such independent auditor shall be
retained on a contingency basis. All such information shall be retained on a
confidential basis by such auditor’s firm, and such firm’s use of such
information shall be limited to the aforementioned verification. The fees
charged by such auditor shall be paid by Medicis; provided, however, if the
audit discloses that the royalties payable by Teva for the audited period are
more than *** of the royalties actually paid during such period, then Teva shall
promptly pay the reasonable fees and expenses charged by such auditor in
addition to any underpayments. Upon Teva’s request, Medicis shall provide Teva
with a copy of the report or other summary of its findings prepared by such
auditor.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
               2.5.6 Certain Definitions: For the purposes of this Section 2.5:
                    (i) “Gross Profit” means, with respect to any Generic
Product sold by Teva, Net Sales of such Generic Product less the Costs of Goods
for such Generic Product.
                    (ii) “Net Sales” means the aggregate gross sales of the
amounts invoiced for the sale of Generic Product by Teva in arm’s length
transactions with Third Parties for use in the United States, less good faith
and reasonable estimates for the following: (A) cash discounts, (B) adjustments
on account of ***, (C) returns, shortages or rejected/damaged goods,
(D) chargebacks, and (E) rebates, promotional allowances, administrative fee
arrangements, and similar payments to all direct and indirect customers,
including wholesalers and other distributors, buying groups, health care
insurance carriers, pharmacy benefit management companies, health maintenance
organizations, Medicaid or Medicare or similar type programs. In the event that
Teva sells Generic Product as part of a bundle or group sale with other products
not covered by this Agreement, and Teva provides a discount, allowance or rebate
to the purchaser of such Generic Product based on the invoiced prices for all
products sold, such discount must be allocated pro rata based on the selling
prices of all such products. Net Sales shall be determined using the accrual
method of accounting determined in a manner consistent with Teva’s practice for
its other pharmaceutical products and in accordance with GAAP consistently
applied. Sales of Generic Product by and between Teva and its Affiliates are not
sales to Third Parties and shall be excluded from Net Sales calculations for all
purposes, but the final sale to a Third Party shall be included in Net Sales.
Within ninety (90) days after the end of the Payment Period, the Parties agree
to allow for a “true up” reconciliation (and provide Medicis a written report of
such reconciliation) of the deductions from gross sales of the amounts invoiced
for the sale of Generic Product to the extent such deductions have not already
been made during the Payment Period. The “true up” reconciliation shall be based
on actual credits issued and estimates for those incurred related to the
reported invoiced sales, but not yet issued for amounts as outlined in clauses
(ii)(A) through (ii)(E) of this definition of “Net Sales”. If the foregoing
reconciliation report shows either an underpayment or an overpayment to Medicis,
Medicis shall pay Teva the amount of the overpayment, or Teva shall pay Medicis
the amount of the underpayment, (whichever shall be applicable) within thirty
(30) days of the date of its receipt of the report.
                    (iii) “Cost of Goods” means the fully burdened manufacturing
cost (as defined below), excluding handling losses of the finished product. For
purposes of this definition, the term “fully burdened manufacturing cost” shall
mean and comprise the sum of:
                         (1) The cost of goods produced as determined by Teva in
accordance with U.S. GAAP consistently applied, including ***all to the extent
directly attributable and allocable to the manufacture and supply of Generic
Product;
                         (2) *** and

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
                         (3) Any other costs borne by Teva for transport,
customs clearance and storage of Generic Product (i.e., freight, customs, duty,
and transportation related insurance).
          2.6 No Licenses. Except as expressly set forth herein, nothing in this
Agreement shall be construed as: (a) an obligation to bring or prosecute actions
or suits against Third Parties for infringement of any patent, whether within
the Patent Rights or otherwise; (b) conferring a right to use in advertising,
publicity, promotion or otherwise any trademark or trade name of Medicis; or
(c) granting by implication, estoppel or otherwise, any licenses or rights under
the Patent Rights or any other patents.
     3. TERM AND TERMINATION.
          3.1 Term. Subject to Section 3.2, this Agreement shall expire on the
expiration of the last to expire of the Patent Rights; provided, however, that
if there are no valid, issued patents within the Patent Rights, but there are at
such time pending patent applications within the Patent Rights, then subject to
the terms and conditions of this Agreement, the term of this Agreement shall
continue for the pendency of such pending patent applications.
          3.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within forty-five
(45) days after receipt of express written notice thereof by the non-breaching
party.
          3.3 Termination for Challenge. Medicis shall have the right to
immediately terminate this Agreement at any time after the Effective Date in the
event Teva or any of its Affiliates contests or challenges, or supports or
assists any Third Party to contest or challenge, with the patent office or any
court, regulatory agency or other forum, Medicis’ ownership of or rights in, or
the validity, enforceability or scope of, any of the Patent Rights, provided
that Medicis has first provided Teva with thirty (30) days prior written notice
of its intent to terminate and Teva has not ceased contesting or challenging, or
ceased supporting or assisting any Third Party to contest or challenge,
Medicis’s ownership of or rights in, or the validity, enforceability or scope
of, any of the Patent Rights within such thirty (30) day period. This
Section 3.3 shall apply only to contests or challenges of the Patent Rights with
respect to Generic Products (and no other products), and further shall apply
only in the United States.
          3.4 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 2.1, 2.2, 2.3,
2.6, 3.4, 4, 5.4, 6 and 7 shall survive the expiration or termination of this
Agreement. No other provisions shall survive expiration or termination of this
Agreement.
     4. CONFIDENTIALITY.
          4.1 Confidentiality. For a period of five (5) years following the
expiration or earlier termination of this Agreement, except with respect to any
Confidential Information constituting a trade secret in which case the receiving
party’s obligation continues in perpetuity, provided such receiving party has
been informed as to the status of such Confidential

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Information as a trade secret, each party shall maintain in confidence all
Confidential Information disclosed by the other party and the terms of this
Agreement, and shall not use, grant the use of or disclose to any Third Party
the Confidential Information of the other party other than as expressly
permitted hereby. Each party shall notify the other promptly upon discovery of
any unauthorized use or disclosure of the other party’s Confidential Information
or the terms of this Agreement.
          4.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, and contract
manufacturers who need to know such information to accomplish the purposes of
this Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence at
least to the same extent as set forth in Section 4.1.
          4.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party or the terms of this Agreement to
the extent such disclosure is reasonably necessary for prosecuting or defending
litigation, complying with a court order or applicable law, governmental
regulations or investigation, provided that if a party is required by law or
regulation to make any such disclosure of the other party’s Confidential
Information it will give reasonable advance notice to the other party of such
disclosure requirement and will use good faith efforts to assist such other
party to secure a protective order or confidential treatment of such
Confidential Information required to be disclosed.
          4.4 Publicity. Except as expressly authorized hereunder, neither party
shall make any publicity releases, interviews or other dissemination of
information concerning this Agreement or its terms, or either party’s
performance hereunder, to communication media, financial analysts or others
without the prior written approval of the other party, which approval shall not
be unreasonably withheld, delayed or conditioned. Notwithstanding anything to
the contrary in this Agreement, the parties understand and agree that either
party, may, if so required, disclose some or all of the information included in
this Agreement or other Confidential Information of the other party (a) in order
to comply with its obligations under the law, including the United States
Securities Act of 1933 and the United States Securities Exchange Act of 1934;
(b) in order to comply with the listing standards or agreements of any national
or international securities exchange or The NASDAQ Stock Market or New York
Stock Exchange or other similar laws of a governmental authority; (c) to respond
to an inquiry of a governmental authority or regulatory authority as required by
law; or (d) in a judicial, administrative or arbitration proceeding. In any such
event the party making such disclosure shall (i) provide the other party with as
much advance notice as reasonably practicable of the required disclosure,
(ii) cooperate with the other party in any attempt to prevent or limit the
disclosure, and (iii) limit any disclosure to the specific purpose at issue. In
connection with any filing of a copy of this Agreement with the Securities and
Exchange Commission, the filing party shall endeavor to obtain confidential
treatment of economic and trade secret information, and shall keep the other
party informed as the planned filing (including, but not limited to providing
the other party with the proposed filing reasonably in advance of making the
planned filing) and consider the requests of the other party regarding such
confidential treatment. The parties

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL
acknowledge and agree that the press release(s) set forth on Schedule B was
issued on the Original Effective Date.
     5. REPRESENTATIONS AND WARRANTIES.
          5.1 Representations.
               5.1.1 Each party hereby represents and warrants as of the
Effective Date to the other party that (a) the person executing this Agreement
is authorized to execute this Agreement; (b) this Agreement is legal and valid
and the obligations binding upon such party are enforceable by their terms; and
(c) the execution, delivery and performance of this Agreement does not conflict
with any agreement, instrument or understanding, oral or written, to which such
party may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.
          5.2 Disclaimer of Warranties. Except for those warranties set forth in
Section 5.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY BOTH PARTIES.
          5.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR
ITS OBLIGATIONS UNDER SECTION 6 (INDEMNIFICATION), OR A BREACH BY TEVA OF
SECTIONS 2.2 OR 2.3, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR
LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE
FOUNDED IN TORT OR CONTRACT.
          5.4 Equitable Relief. Teva acknowledges and agrees that the
obligations and undertakings of Teva pursuant to Sections 2.2 and 2.3 of this
Agreement are reasonable and necessary to protect the legitimate interests of
Medicis, that Medicis would not have entered into this Agreement in the absence
of such provisions, and that Teva’s breach or threatened breach or failure to
comply with such Sections 2.2 and 2.3 shall cause Medicis significant and
irreparable harm, the amount of which shall be extremely difficult to estimate
and ascertain, and for which money damages shall not be adequate. Teva further
acknowledges and agrees that Medicis shall have the right to apply to any court
of competent jurisdiction for an injunction order restraining any breach or
threatened breach of Sections 2.2 or 2.3 of this Agreement and specifically
enforcing the terms and provisions of such Sections of this Agreement, without
the necessity of posting any bond or security or giving Teva an opportunity to
cure, in addition to seeking any other remedy available to Medicis in law or
equity. Teva agrees that it shall not challenge any of the foregoing
acknowledgements and agreements concerning injunctive relief in any proceeding
brought by Medicis.

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     6. INDEMNIFICATION.
          6.1 Teva Indemnification. Teva shall indemnify, defend and hold
harmless Medicis, its directors, managers, members, officers, employees,
authorized subcontractors and agents (collectively the “Medicis Indemnified
Parties”) from and against any and all liabilities, obligations, penalties,
judgments, disbursements of any kind and nature, losses, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees and costs)
(collectively, “Losses") incurred as a result of any claims, demands, actions or
other proceedings by a Third Party against an Indemnified Party to the extent
arising out of Teva’s breach of any representation, warranty or covenant under
this Agreement, except to the extent that such Losses arise out of Medicis’
breach of any representation, warranty or covenant under this Agreement.
          6.2 Medicis Indemnification. Medicis shall indemnify, defend and hold
harmless Teva, its directors, managers, members, officers, employees, authorized
subcontractors and agents (collectively the “Teva Indemnified Parties”) from and
against any and all Losses incurred as a result of any claims, demands, actions
or other proceedings by a Third Party against an Indemnified Party to the extent
arising out of Medicis’ breach of any representation, warranty or covenant under
this Agreement, except to the extent that such Losses arise out of Teva’s breach
of any representation, warranty or covenant under this Agreement.
          6.3 Obligations. A party which intends to claim indemnification under
this Section 6 (the “Indemnified Party") shall promptly notify the other party
(the “Indemnifying Party") in writing of any claim, demand, action, or other
proceeding in respect of which the Indemnified Party intends to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnifying Party of any of its
obligations hereunder except to the extent the Indemnifying Party is prejudiced
by such failure. The Indemnified Party shall permit the Indemnifying Party, at
its discretion, to settle any such action, claim or other matter.
Notwithstanding the foregoing, the Indemnifying Party shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of any claim, demand, action, or other proceeding covered by the
indemnification obligations of this Section 6. The Indemnified Party shall have
the right, but not the obligation, to be represented in such defense by counsel
of its own selection and at its own expense.
     7. GENERAL PROVISIONS.
          7.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL

         
 
  If to Medicis:   Medicis Pharmaceutical Corporation
 
      7720 North Dobson Road
 
      Scottsdale, Arizona 85256
 
      Attn: Chief Executive Officer
 
      Facsimile: 480-291-5175
 
       
 
  with a copy to:   Medicis Pharmaceutical Corporation
 
      7720 North Dobson Road
 
      Scottsdale, Arizona 85256
 
      Attn: General Counsel
 
      Facsimile: 480-291-8508
 
       
 
  If to Teva:   Teva Pharmaceuticals USA, Inc.
 
      1090 Horsham Road.
 
      North Wales, PA 19454
 
      Attn: President & CEO
 
      Facsimile: (215) 591-8803
 
       
 
  With a copy to:   Teva Pharmaceuticals USA, Inc.
 
      1090 Horsham Road.
 
      North Wales, PA 19454
 
      Attn: General Counsel
 
      Facsimile: (215) 293-6499

     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 7.1.
          7.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Teva and
Medicis and their respective permitted successors and assigns.
          7.3 Waiver. None of the provisions of this Agreement shall be
considered waived by any party hereto unless such waiver is agreed to, in
writing, by authorized agents of such party. The failure of a party to insist
upon strict conformance to any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law shall not be deemed a
waiver of any rights of any party hereto.
          7.4 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          7.5 Assignment. Neither party shall assign this Agreement or any part
hereof or any interest herein (whether by operation of law or otherwise) to any
Third Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; and (ii) in the case of a merger,
consolidation, change in control or sale of all or substantially all of the
assets related to this Agreement. No assignment shall be valid unless the
permitted assignee(s) assumes all obligations of its assignor under this
Agreement. No assignment shall relieve any party of responsibility for the
performance of its obligations hereunder. Any purported assignment in violation
of this Section 7.5 shall be void.
          7.6 Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Delaware, without regard to the principles
of conflicts of laws. The federal and state courts in the State of Delaware
shall have jurisdiction over the parties hereto in all matters arising hereunder
and the parties hereto agree that the venue with respect to such matters will be
a state or federal court in the State of Delaware.
          7.7 Severability. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
          7.8 Headings, Interpretation. The headings used in this Agreement are
for convenience only and are not part of this Agreement.
          7.9 Attorneys’ Fees. The prevailing party shall be entitled to
attorneys’ fees and its litigation or related expenses in any suit or proceeding
with respect to the interpretation or enforcement of this Agreement.
          7.10 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Remainder of this page intentionally blank]

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Settlement Agreement
     IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to
be executed by their duly-authorized representatives effective as of the
Effective Date.

                      BARR LABORATORIES, INC.   MEDICIS PHARMACEUTICAL
CORPORATION
 
                   
By:
          By:                      
 
                   
 
  Name:           Name:    
 
                   
 
                   
 
  Title:           Title:    
 
                   
 
                   
By:
                                     
 
                   
 
  Name:                
 
                   
 
                   
 
  Title:                
 
                   





--------------------------------------------------------------------------------



 



EXHIBIT A
Patent Rights
Issued Patents (all U.S.)
5,908,838
7,541,347 (issued June 2, 2009 from 11/695,528)
7,544,373 (issued June 9, 2009 from 11/695,539)
Pending Applications (all U.S.)
11/776,669
11/776,676
11/776,691
11/776,711
11/944,186
11/695,513
11/695,514
11/695,541
12/253,845

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Products

      PRODUCT   NDC
 
  99207-0460-30
Solodyn 45mg
  99207-0460-10
 
   
 
  99207-0461-30
Solodyn 90mg
  99207-0461-10
 
   
 
  99207-0462-30
Solodyn 135mg
  99207-0462-10

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Consent Judgment for Permanent Injunction
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

         
MEDICIS PHARMACEUTICAL
  )    
CORPORATION,
  )    
 
  )    
Plaintiff,
  )    
 
  )    
v.
  )   C.A. No. 09-033 (JJF)
 
  )    
MYLAN INC.;
  )    
MATRIX LABORATORIES LTD.;
  )    
MATRIX LABORATORIES INC.;
  )    
SANDOZ, INC.; and
  )    
BARR LABORATORIES, INC.
  )    
 
  )    
Defendants.
  )    

UNOPPOSED MOTION FOR ENTRY OF CONSENT JUDGMENT AND
PERMANENT INJUNCTION AS TO BARR LABORATORIES, INC.
          Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) and Defendant
Barr Laboratories, Inc. (“Barr”) having met, conferred, and agreed to resolve
their dispute upon execution of a separate Settlement Agreement (“Settlement
Agreement”), Medicis respectfully moves for entry of the executed Consent
Judgment and Permanent Injunction submitted herewith. Barr does not oppose this
motion.

C-1



--------------------------------------------------------------------------------



 



     
 
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 
   
 
   
 
  Jack B. Blumenfeld (#1014)
 
  Karen Jacobs Louden (#2881)
 
  1201 North Market Street
 
  Wilmington, DE 19899-1347
 
  (302) 658-9200
 
  Jblumenfeld@mnat.com
 
  klouden@mnat.com
 
   
 
  Attorneys for Plaintiff
 
  Medicis Pharmaceutical Corporation
 
   
OF COUNSEL:
   
 
   
Matthew D. Powers
   
WEIL, GOTSHAL & MANGES LLP
   
201 Redwood Shores Parkway
   
Redwood Shores, CA 94065
   
Telephone: (650) 802-3000
   
Facsimile: (650) 802-3100
   
 
   
Elizabeth Stotland Weiswasser
   
Peter Sandel
   
Jennifer H. Wu
   
Andrew Werner
   
WEIL, GOTSHAL & MANGES LLP
   
767 Fifth Avenue
   
New York, NY 10153
   
Telephone: (212) 310-8000
   
Facsimile: (212) 310-8007
   
 
   
Dated: November 13, 2009
   

C-2



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

             
MEDICIS PHARMACEUTICAL
    )      
CORPORATION,
    )      
 
    )      
Plaintiff,
    )      
 
    )      
v.
    )     C.A. No. 09-033 (JJF)
 
    )      
MYLAN INC.;
    )      
MATRIX LABORATORIES LTD.;
    )      
MATRIXLABORATORIES INC.;
    )      
SANDOZ, INC.; and
    )      
BARR LABORATORIES, INC.
    )      
 
    )      
Defendants.
    )      

CONSENT JUDGMENT AND PERMANENT INJUNCTION
AS TO BARR LABORATORIES, INC.
          This matter is before the Court on the unopposed motion of Plaintiff
Medicis Pharmaceutical Corporation (“Medicis”) and Defendant Barr Laboratories,
Inc. (“Barr”).
          WHEREAS, this Consent Judgment and Permanent Injunction as to Barr
concerns only Medicis’s claims against Barr and Barr’s counterclaims against
Medicis in this civil action no. 09-033-JJF (referred to herein as the
“Litigation”).
          WHEREAS, Medicis requests that this Consent Judgment and Permanent
Injunction as to Barr be entered in the above-captioned case, and Barr does not
oppose Medicis’s request.
          WHEREAS, Medicis owns United States Patent No. 5,908,838 (“the ’838
patent”).

C-3



--------------------------------------------------------------------------------



 



          WHEREAS, Barr submitted Abbreviated New Drug Application No. 65-485
(“Barr’s ANDA”) to the FDA under 21 U.S.C. § 355(j) seeking to obtain approval
to commercially manufacture and sell generic minocycline HCl extended release
tablets for the treatment of acne.
          WHEREAS, in the Litigation, Medicis alleged that Barr infringed one or
more of claims 3, 4, 12, and 13 of the ’838 patent under 35 U.S.C. § 271(e)(2)
by virtue of Barr’s submission of Barr’s ANDA to the FDA.
          WHEREAS, in this Litigation, Medicis alleged that it would be
irreparably harmed if Barr is not enjoined from infringing or actively inducing
or contributing to infringement of one or more of claims 3, 4, 12, and 13 of the
’838 patent.
          WHEREAS, in this Litigation, Medicis requested that this Court enter a
permanent injunction enjoining Barr from infringing the ’838 patent.
          WHEREAS, Medicis and Barr have reached an agreement to finally settle
the Litigation as set forth in this Consent Judgment and Permanent Injunction as
to Barr and a separate Settlement Agreement (“Settlement Agreement”) which is
contemporaneously and separately being executed.
          WHEREAS, final settlement of the Litigation will help Medicis and Barr
avoid the substantial uncertainty and risks involved with prolonged litigation.
          WHEREAS, final settlement of this Litigation will permit Medicis and
Barr to save litigation costs, as well as adhere to the judicially recognized
mandate that encourages the settlement of litigation whenever possible.

C-4



--------------------------------------------------------------------------------



 



          WHEREAS, final settlement of the Litigation serves the public interest
by saving judicial resources and avoiding the risks to each of Medicis and Barr
associated with infringement.
          WHEREAS, Medicis and Barr each consent to personal jurisdiction in
Delaware for purposes of enforcing the Settlement Agreement.
          IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:
          1. The Court has jurisdiction over Medicis and Barr and the subject
matter of this Litigation.
          2. Barr acknowledges Medicis’s ownership and standing to sue for
infringement of United States Patent No. 5,908,838 (“the ’838 patent”).
          3. Barr acknowledges that the ’838 patent is valid and enforceable, as
described more fully in the Settlement Agreement.
          4. Barr acknowledges that it has infringed the ’838 patent under 35
U.S.C. § 271(e)(2) and that Medicis did not authorize the manufacture, use,
sale, offer for sale, importation and distribution of the product described in
Barr’s ANDA.
          5. Barr and its affiliates, including, but not limited to, Teva
Pharmaceuticals USA, Inc. (“Teva”), are permanently enjoined as of the date
hereof from infringing the ’838 patent by the manufacture, use, offer to sell,
sale, importation, or distribution of any current products, or future products
having the same strength and dosage form of the current Solodyn® products, that
are the subject of Barr’s ANDA that is not pursuant to a license granted by
Medicis, and from inducing others to infringe the ’838 patent by inducing others
to manufacture, use, offer to sell, sale, import, or

C-5



--------------------------------------------------------------------------------



 



distribute any current products, or future products having the same strength and
dosage form of the current Solodyn® products, that are the subject of Barr’s
ANDA that is not pursuant to a license granted by Medicis.
          6. All claims and counterclaims in this Litigation are hereby
dismissed without prejudice.
          7. The parties are hereby ordered to comply with the terms of the
Settlement Agreement.
          8. Each party shall bear its own costs and attorneys’ fees.
          9. This Court shall retain jurisdiction over Barr and Medicis for the
purpose of enforcing the terms of this Consent Judgment and Permanent Injunction
and over any matters related to or arising from the interpretation or
enforcement of the Settlement Agreement or any legal or equitable claim
concerning the Settlement Agreement by any third party.
IT IS SO ORDERED, DECREED AND ADJUDGED this                      day of March,
2009 by:

     
 
   
The Honorable Joseph J. Farnan Jr.
   
United States District Judge
   

C-6



--------------------------------------------------------------------------------



 



Agreed to:

     
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  POTTER ANDERSON & CORROON LLP
 
   
 
   
Jack B. Blumenfeld (#1014)
  Richard L. Horwitz (#2246)
Karen Jacobs Louden (#2881)
  David E. Moore (#3983)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  D. Fon Muttamara-Walker (#4646)
1201 North Market Street
  Hercules Plaza, 6th Floor
Wilmington, DE 19899-1347
  1313 N. Market Street
(302) 658-9200
  Wilmington, DE 19801
Jblumenfeld@mnat.com
  (302) 984-6000
klouden@mnat.com
  rhorwitz@potteranderson.com
 
  dmoore@potteranderson.com
Attorneys for Medicis Pharmaceutical Corporation
  fmuttamara-walker@potteranderson.com
 
   
OF COUNSEL:
  Attorneys for Barr Laboratories, Inc.
 
   
Matthew D. Powers
  OF COUNSEL:
WEIL, GOTSHAL & MANGES LLP
   
201 Redwood Shores Parkway
  Thomas J. Meloro
Redwood Shores, CA 94065
  Eugene L. Chang
Telephone: (650) 802-3000
  Michael W. Johnson
Facsimile: (650) 802-3100
  Chandra E. Garry
 
  Fara S. Sunderji
Elizabeth Stotland Weiswasser
  WILLKIE FARR & GALLAGHER LLP
Peter Sandel
  787 Seventh Avenue
Jennifer H. Wu
  New York, NY 10019
Andrew Werner
  Telephone: (212) 728-8000
WEIL, GOTSHAL & MANGES LLP
  Facsimile: (212) 728-8111
767 Fifth Avenue
   
New York, NY 10153
   
Telephone: (212) 310-8000
   
Facsimile: (212) 310-8007
   

C-7



--------------------------------------------------------------------------------



 



SCHEDULE A
Distributed Quantities
45mg (30tab/bottle) — *** bottles
45mg (100tab/bottle) — *** bottles
90mg (30tab/bottle) — *** bottles
90mg (100tab/bottle) — *** bottles
135mg (30tab/bottle) — *** bottles
135mg (100tab/bottle) — *** bottles

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Press Release(s)
[Medicis/Teva] today announced they have agreed to terminate all legal disputes
between them relating to SOLODYN® (minocycline HCl, USP) Extended Release
Tablets. Pursuant to an agreement entered into between the parties, Teva has
confirmed that Medicis’ patents relating to SOLODYN® are valid and enforceable,
and cover Teva’s activities relating to its generic product under Abbreviated
New Drug Application (ANDA) #65-485. As part of the settlement, Teva has agreed
to immediately stop all further shipments of generic SOLODYN®. Medicis has
agreed to release Teva from liability arising from any prior sales of its
generic SOLODYN®, which were not authorized by Medicis.
Under the terms of the Settlement Agreement, Teva has the option to market its
generic versions of SOLODYN® 45mg, 90mg and 135mg under the SOLODYN®
intellectual property rights belonging to Medicis commencing in November 2011,
or earlier under certain conditions. Additional terms were not disclosed.

 